DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2 recites the limitation "the other surface side" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 is formed in multiple sentence, “the lens units comprise respective lens portions and are arranged successively in a planar direction of the lens main body.” Consists a “.” at the end instead of “,”.
Claims 3-9 are dependent on claim 1 and rejected for the same reasons.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (2005/0109850 A1).
Regarding claim 1, Jones discloses a  marker (see Fig. 3-4)  a lens main body comprising multiple lens units (116a-16n,see paragraph [0089]); and 
a substrate (outer layers 108 and/or 114), wherein 

the lens main body comprises the lens portions on one surface side and comprises multiple detectable portions that can be detected from the one surface side on the other surface side (as in the Fig.  (116a-116n on one side of 102 and detectable portion 118a-118n on other surface), 
the lens main body is arranged on the substrate (102 is on 114), and 
the marker further comprises a non-scattering layer (118a-118n within 104) between a surface of the substrate (114) on the lens main body side (102) and a surface of the lens main body  (102) on the substrate side (114).

Regarding claim 2, Jones further discloses a  marker (see Fig. 3-4) the lens main body (102) comprises multiple recesses (118a-118n) on the other surface side, and the detectable portions are provided inside the respective recesses (see paragraph [0091], variable information).

Regarding claim 3-4, Jones further discloses a  marker (see Fig. 3-4) the non-scattering layer (106) is at least one selected from the group consisting of  a transparent resin member layer (see paragraph [0088]-[0089]).

Regarding claim 7, Jones discloses a  marker (see Fig. 3-4) the lens units are each a cylindrical lens (lenticular, see paragraph [0174]).

Regarding claim 8, Jones discloses a  marker (see Fig. 3-4) the lens main body is an integrally molded article of the lens units (see paragraph [0170] discloses use of mold).

Regarding claim 9, Jones discloses a  marker (see Fig. 3-4) the lens main body is an injection molded article (since Jones discloses use of mold it is inherent to use injection molded article).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Yu (7428114 B2).

 Regarding claim 5-6, Jones further discloses a  marker (see Fig. 3-4) a thickness of the non-scattering layer (see paragraph [0094]) is 10 to 20 thousandths of inch.

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the thickness of non-scattering layer in order to provide thinnest device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        November 20, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872